DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 10-15, 17-18 -are rejected under 35 U.S.C. 102(a1) as being anticipated by MAHR US 5400648,  issued 28 March 1995.
Regarding clams 1, 6, 8, 10-12, 14, 15, 18, 20,  MAHR discloses: 
A system for estimating an engine event location, comprising: a reciprocating
engine (col.1, 1ines 7-11); at least one knock sensor (vibration sensor) coupled to the reciprocating engine (col.2, lines 33-36); and a control system for: receiving feedback from the at least one knock sensor; estimating an engine parameter of the reciprocating engine based at least on the feedback and an Empirical Transform Function (col.1, Iines 55-65: ... transfer function between the  internal pressure and the acceleration. Velocity or displacement signal need be determined only once and this transfer function can then be used, in combination with the acceleration velocity, or displacement signal, for the routine determination of the variation of the internal pressure within the crank angle range of the combustion .... col.2, 1ines 60-66: ... The output signals of the gate circuits 2 and 5 are fed to separate transformation circuits 3, 6 which are formed by FFT transformation circuits which transform the signals supplied by the measurement sensors 1,4 and forwarded via the gate circuits 2, 5 from the time domain into the frequency domain ... , col.3, 1ines 33-36: ... The output signal of the transformation circuit 3 is fed to a combination circuit in which this output signal is combined with the transfer function stored in the memory  10 ... , figs.1-2); estimating a location of an engine event based on the engine parameter (col.3, 1ines 36-42: ... The output signal of the combination circuit 9 is a signal lying in the frequency domain, which signal is then fed to a third transformation circuit 11 which has a function inverse to the transformation circuit 3 and transforms the signal back into the time domain and thus supplies an output signal which represents the course of the internal pressure and the acceleration and adjusting operation of the reciprocating engine based at least on the location of the engine event (col.4, 1ines 44-53).
Regarding claims 2-3, 13, , MAHR discloses the engine event comprises a peak firing pressure of a cylinder of the reciprocating engine which relates to closure of both intake and exhaust valve. See claim 1. 
Regarding claim 4, MAHR discloses the control system wherein the at least one engine event comprises a second engine event relating to a peak firing pressure of a cylinder of the reciprocating engine. (col.4, 1.44-53) 
Regarding claim 7, MAHR discloses control system is configured to multiply the processed signal by the ETF to determine a product, and wherein the control system is configured to perform a reverse Fourier transform on the product to estimate the engine parameter. (col.2, 1.60-66, col.3, 1.33-42, fig.2).


Allowable Subject Matter
Claims 5, 9, 16, 19  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839.  The examiner can normally be reached after 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARNOLD CASTRO/               Examiner, Art Unit 3747   



/PHUTTHIWAT WONGWIAN/               Supervisory Patent Examiner, Art Unit 3747